CLD-366                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2858
                                       ___________

                            IN RE: GNANA M. CHINNIAH;
                              SUGANTHINI CHINNIAH,

                                                   Petitioners
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No.: 1-15-cv-02240)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 September 28, 2017

             Before: SHWARTZ, RENDELL, and FISHER, Circuit Judges

                            (Opinion filed October 10, 2017)
                                       _________

                                      O P I N I O N*
                                       _________

PER CURIAM

       Gnana and Suganthini Chinniah are the plaintiffs in a civil action pending in the

District Court. They have filed a petition for a writ of mandamus seeking a stay of that

proceeding. We will deny the petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Petitioners brought several prior proceedings in this Court relating to their

pending civil action. Two of them are relevant here.

       First, petitioners appealed from the District Court’s order denying their motion to

reconsider its previous order dismissing their complaint in part but permitting certain of

their claims to proceed. We dismissed that appeal for lack of jurisdiction under 28

U.S.C. § 1291 because proceedings remained ongoing in the District Court. (C.A. No.

17-1729, July 14, 2017.) We later denied petitioners’ petition for rehearing en banc.

       Second, petitioners filed a mandamus petition seeking disqualification of the

District Judge. We denied the petition after concluding that petitioners’ largely

“unsupported and speculative” allegations did not require disqualification. In re

Chinniah, 670 F. App’x 59, 60 (3d Cir. 2016), cert. denied, 137 S. Ct. 2321 (2017).

Petitioners assert that they have filed a judicial misconduct complaint on the basis of the

same allegations.

       Petitioners’ present mandamus petition requests a stay of District Court

proceedings pending (1) our consideration of their petition for rehearing in C.A. No. 17-

1729, which we have since denied, and (2) resolution of their judicial misconduct

complaint. Petitioners also requested a stay from the District Court, which has since

denied it. We decline to stay proceedings as well.

       Mandamus is a drastic remedy that is available only when, inter alia, the petitioner

shows a clear and indisputable right to relief. See Gillette v. Prosper, 858 F.3d 833, 841

(3d Cir. 2017). Petitioners’ request that we order a stay pending consideration of

rehearing in C.A. No. 17-1729 is moot because we have denied rehearing in that appeal.

                                             2
As for petitioners’ request for a stay pending resolution of their judicial misconduct

complaint, we will not comment on that proceeding given its confidential nature. See 28

U.S.C. § 360(a); In re Focus Media, Inc., 378 F.3d 916, 921 n.2 (9th Cir. 2004). Suffice

it to say, however, that we already have concluded that petitioners’ allegations do not

require the District Judge’s disqualification. Neither does the fact that they have filed a

judicial misconduct complaint. See In re Mann, 229 F.3d 657, 658-59 (7th Cir. 2000); cf.

United States v. Vampire Nation, 451 F.3d 189, 208 (3d Cir. 2006). For similar reasons,

the mere filing of a judicial misconduct complaint does not clearly and indisputably

entitle plaintiffs to a stay of their proceeding.

       Thus, we will deny the petition.




                                                3